                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EJM FARMS, INC.,

                     Plaintiff,                             8:16CV255

      vs.
                                                              ORDER
LOREN JESSEN, TITAN
MACHINERY, INC., and COLETTE
JESSEN,

                     Defendants.


      On February 26, 2019, the parties advised the court that this case is
settled. In response to this notice, the court ordered the parties to file a joint
stipulation for dismissal, or other dispositive stipulation, within 30 days, or on or
before March 28, 2019. After that date passed without the filing of dismissal
papers, the court has sent reminder emails to counsel.


      To date, the parties have not filed their stipulation for dismissal.


      Accordingly,


      IT IS ORDERED that the parties are given until April 25, 2019 to file their
joint stipulation for dismissal, or other dispositive stipulation, in the absence of
which this case will be promptly dismissed with prejudice without further notice.


      April 22, 2019.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
